Order reversed on the law, without costs of this appeal to either party, and petition dismissed, without costs, without prejudice to a renewal of the application, on the ground that the moving papers fail to show that the petitioner occupied a position in the civil service de jure under an appointment after proof of merit and fitness. (Matter of Meehan v. Flaherty, 119 App. Div. 128; People ex rel. Hannan v. Board of Health, 153 N. Y. 513.) All concur, except Crosby, J., who dissents and votes for affirmance in a memorandum as follows: